Each opportunity to 
speak from this rostrum is a humbling experience, 
because I know that all the countries of the world listen 
to one another and try to discern and understand where 
our common approaches and interests lie. Those of us 
who represent small countries have a sense that this 
forum is a place where large nations address the ills of 
the world and that we smaller ones ought to stick to 
issues and topics that are specific to us and to our 
regions, as if addressing overarching, global issues 
were pretentious and best left to those with the power 
to do something about them. 
 Today marks my tenth year here, and I risk 
breaking the rule. This year, as financial calamities 
have compounded political and natural disasters, it has 
become very clear that, although our common 
problems and challenges threaten us all equally, they 
affect us unevenly. The small nations, which have less 
of everything — diversity, resources, manoeuvrability, 
means and options — are at greater peril and have 
greater susceptibility than those with bigger territories, 
larger populations and greater potential. 
 At the same time, the issues on the agenda of the 
General Assembly — such as peace and security, 
economic growth, sustainable development, human 
rights, disarmament, drugs, crime and international 
terrorism — know no borders, and none of us can 
address them individually if we want to see effective 
solutions. Finding solutions to these problems is in our 
common interest, for they are issues that affect all of 
humanity. And because these problems cannot be 
solved within our own borders, no one has either the 
right to abdicate responsibility for the consequences or 
the luxury of doing so. 
 When the speculative market drives the price of 
oil to $80, those who are too small to have significant 
reserves are the ones who are affected most, and large 
countries with large appetites for fuel sometimes make 
deals on energy matters that are not consistent with 
their policies. So do we, because energy security is not 
only a matter of global arithmetic; it is also a matter of 
life and death. 
 When climate change causes serious changes in 
the environment, it does not take much for a prolonged 
drought or an excessive rain to harm our agriculture 
and damage our economy or for rising sea levels to 
reach our cities. But we do not have the space or the 
diversity to cope and adapt. 
 When it is news that there have been no 
explosions in Iraq and when daily calamities are 
commonplace, we in the small countries begin to sense 
that we are vulnerable and susceptible to the will and 
the capacity of other members of the international 
community and, most important, to their tolerance of 
distant acts of violence and humiliation. 
 When development is dependent on the absence 
of bad weather, disease and war, and when the capacity 
to ward off at least two of those three ills lies in the 
hands of those who have the ability to bring peace and 
to heal, we in the small nations feel at risk and 
helpless.  
 When disarmament and arms control cease to be 
instruments for peace and security and instead become 
a means to reap political dividends, we in the small 
countries turn to our own means for self-protection. In 
other words, we become part of the problem, because 
the solution is not straightforward or visible.  
 Finally, when “Darfur” becomes shorthand for 
“helplessness”, we in the small nations of the world 
realize that power has replaced responsibility. The 
ubiquitous language of human rights cannot and will 
not compensate for a lack of political will to act. 
Genocide must be prevented, not commemorated.  
 Generation after generation, we find new places 
for appalling human tolerance of inhuman 
machinations and names for places of slaughter, mass 
killings and massacres of those who belong to a 
particular sector, ethnic group, race or religion. For 
Armenia, it was, for 100 years, the desert of Der el 
Zor; for the next generation, it was Auschwitz; later, it 
was the killing fields of Cambodia; and, more recently, 
it was Rwanda. If each one of those names, together 
with the word “genocide”, evokes ignorance, 
helplessness and the covering up of war crimes, 
“Darfur” today is synonymous with expediency, 
evasion and simple inconvenience. “Darfur” is 
synonymous with shame. 
 My appeal to the international community, on 
behalf of the small countries, is that it address each of 
these issues on its own merits and for its own sake, not 
as a piece of the global power puzzle. When tension 
rises between global Powers, it leads to polarization, 
and that in turn leads to a decrease in the capacity of 
small nations to carry out hard-earned policies of 
complementarity and balance. Our ability to be part of 
the process diminishes. 
 Let me state the obvious: we count on the 
willingness of the great Powers in the international 
community to set aside their disputes and to try to 
address these issues collectively. We also expect that 
they clearly understand that their power and influence 
do not make them immune from the consequences of 
the processes and problems that afflict us. 
 Last month, Armenia celebrated its sixteenth year 
of independence. During this period, we have 
weathered sea changes that have swept us up in 
regional and global processes that affect us in our daily 
lives. But we can only take pride in what we have 
accomplished during the same period: an open and 
diverse economy, high growth and strong financial 
systems, as well as improved elections, stronger public 
institutions and a population that is increasingly aware 
of its rights. All of that gives us the confidence and 
determination to address other ills facing our society — 
uneven growth, a high poverty rate, low pay — and to 
strengthen our human institutions and deepen our 
experience with democracy.  
 We have accomplished all of this under difficult 
circumstances. We still have a conflict to resolve with a 
neighbour; there are artificial limitations on Armenia’s 
ability to act; and regional cooperation is lacking.  
 The agenda of the General Assembly this year 
includes an item on protracted conflicts. Lumping all 
those conflicts together is an inherently flawed 
approach. Our own conflict in Nagorny Karabakh does 
not belong there. The United Nations is not the place to 
address it, because that issue is being addressed within 
the Organization for Security and Cooperation in 
Europe. Additionally, Karabakh is not a frozen conflict. 
We are negotiating with Azerbaijan and are inching 
towards a resolution.  
 Second, during this time, there has been an 
evolution of the process. We have a balanced, solid 
document in our hands that addresses not only the core 
issues but also consequential issues, and the two 
together add up to a reasonable solution. 
 Third, at the core of our process lies the right of 
peoples to self-determination. Indeed, the people of 
Karabakh do not want anything more than that which is 
theirs. They want to live in peace and security on their 
own territory. In other words, they would like to 
exercise the very right that every single nation in this 
Hall has exercised at some time in their history.  
 Speaking of conflict, we also follow very closely 
the events in Kosovo. We hear the international 
community loud and clear when it is said that Kosovo 
will not be a precedent for other conflicts. We are not 
attempting to make Kosovo a precedent for our 
conflict, because that contradicts our own principle that 
all conflicts are different. At the same time, however, 
we will not accept or understand the reverse logic, 
which holds that because Kosovo has been given 
independence, other peoples cannot achieve 
self-determination. No one should tell us that there is a 
quota for liberty and freedom. 
 At the end of the day, the willingness and 
understanding of small nations and their involvement 
in global processes cannot be a substitute for what 
major Powers with greater capacities and political will 
to act can do. In this age of openness and inclusion, 
there is no room for the old instruments of coercion 
and exclusion. Instead, we need new instruments of 
compromise and consensus so that we can achieve 
humanity’s enduring goal of living in peace and 
prosperity. 
